


EXHIBIT 10.2


FORM OF AWARD AGREEMENT


2015 Time Based Restricted Stock Unit Award Agreement
NCR Corporation 2013 Stock Incentive Plan


You have been awarded a number of time based restricted stock units (the “Stock
Units”) under the NCR Corporation 2013 Stock Incentive Plan, as amended from
time to time (the “Plan”), as described on the time based restricted stock unit
information page on the website (www.netbenefits.fidelity.com) of the third
party Plan administrator (the “TPA”) for NCR Corporation (referred to herein as
“NCR” or the “Company”), effective as of the date of grant of this award (the
“Grant Date”), subject to the terms and conditions of this 2015 Time Based
Restricted Stock Unit Award Agreement (this “Agreement”) and the Plan.
Capitalized terms used but not defined herein are defined in the Plan.
1.Grant of Stock Units. Subject to Section 2 and the other terms and conditions
of this Agreement, one-third (1/3) of the Stock Units will become vested and
non-forfeitable on each of the first, second and third anniversaries of the
Grant Date (each a “Vesting Date”), provided that you are continuously employed
by NCR or, if different, an Affiliate or Subsidiary of NCR (the “Employer”)
through and until the applicable Vesting Date. The Stock Units are referred to
in this Agreement as “Vested” at the time they become vested and non-forfeitable
pursuant to this Section 1 or Section 2 below.
2.    Certain Events Resulting in Accelerated Vesting Date. The Plan provides
for what happens in connection with certain events resulting in accelerated
vesting of the Award. The following chart describes the more common events.
Except as otherwise provided below, in the event of your Termination of
Employment prior to a Vesting Date for any reason, all unvested Stock Units will
automatically terminate and be forfeited and no shares or cash will be issued or
paid (as the case may be).
Termination Provisions
Termination Event
Treatment of Stock Units
Death, Disability, Retirement
or Involuntary Termination
(other than for Cause)


Prorated Vesting—A pro rata portion of the Stock Units shall become Vested
immediately upon your Termination of Employment due to death, Disability,
Retirement or Involuntary Termination as follows. For the number of Stock Units
scheduled to vest on each Vesting Date, you will become Vested in such number of
Stock Units multiplied by a fraction, the numerator of which is the number of
days that you completed as an employee of the Company or an Employer after the
Grant Date and before that Vesting Date, and the denominator of which is the
number of days from the Grant Date to that Vesting Date.


1

--------------------------------------------------------------------------------




Change in Control Termination
or Good Reason Termination
Full Vesting—All Unvested Stock Units shall become fully Vested immediately upon
your Termination of Employment due to a Change in Control Termination or a Good
Reason Termination.
Termination Event
Treatment of Stock Units
Voluntary Resignation
Forfeited—Unvested Stock Units will be forfeited.


Termination for Cause
Forfeited—Unvested Stock Units will be forfeited.





For purposes of this Agreement, “Disability” means Termination of Employment as
a result of a disability for which you qualify for benefits under the NCR
Long-Term Disability Plan or another long-term disability plan sponsored by NCR,
its Subsidiaries or Affiliates. “Retirement” means your Termination of
Employment when you are age 62 or older with at least 10 years of continuous
service with the Company and its Subsidiaries and Affiliates for the period
ending on the date of your Termination of Employment (but excluding service with
any entity whose stock or assets were acquired by the Company for the period
prior to such acquisition). “Involuntary Termination” means Termination of
Employment by the Company or the Employer for any reason other than for Cause
(as defined in the Plan), excluding termination by the Company or the Employer
during the twenty-four (24) months following a Change in Control. “Change in
Control Termination” means a Termination of Employment by the Company, the
Employer or the continuing entity other than for Cause (as defined in the NCR
Change in Control Severance Plan, to the extent that you are a participant in
the NCR Change in Control Severance Plan at the time of such Termination of
Employment; otherwise as defined in the Plan and, for the avoidance of doubt,
not including any termination due to your Disability) occurring during the
twenty-four (24) months following a Change in Control wherein this Award is
assumed, converted or replaced by the continuing entity. “Good Reason
Termination” means, if you are a participant in the NCR Change in Control
Severance Plan, or an NCR policy or similar arrangement or individual agreement
that defines “Good Reason” in the context of a resignation following a Change in
Control, your Termination of Employment for Good Reason as so defined within
twenty-four (24) months following a Change in Control.
Change in Control. Notwithstanding any provisions in this Agreement to the
contrary other than Sections 5, 10, 12, and 24, in the event a Change in Control
occurs prior to the Vesting Date and the Stock Units are not assumed, converted
or replaced by the continuing entity, all unvested Stock Units shall become
fully Vested immediately prior to the Change in Control.  
3.    Settlement of Stock Units. Except as may otherwise be provided in this
Section or Section 14.12 of the Plan or pursuant to an election under Section
14.11 of the Plan, Vested Stock Units will be paid to you within thirty (30)
days after the date that such Stock Units become Vested in shares of NCR Common
Stock (such that one Stock Unit equals one share of NCR Common Stock) or, in
NCR’s sole discretion, in an amount of cash equal to the Fair Market Value of
such number of shares of NCR Common Stock on the date that immediately precedes
the applicable Vesting Date (or such earlier date upon which the Stock Units
have become Vested pursuant to Section 2 of this Agreement), or a combination
thereof (the date of such payment is referred to herein as the “Settlement
Date”).

2

--------------------------------------------------------------------------------




4.    Compliance with Section 409A of the Code. The intent of the parties is
that payments under this Agreement comply with Section 409A of the Code or are
exempt therefrom, and this Agreement shall be interpreted, administered and
governed in accordance with such intent.
5.    Confidentiality. By accepting this Award, except to the extent disclosure
is required by applicable law or regulation, you agree to keep this Agreement
confidential and not to disclose its contents to anyone except your attorney,
your immediate family, or your financial consultant, provided such persons agree
in advance to keep such information confidential and not disclose it to others.
The Stock Units will be forfeited if you violate the terms and conditions of
this Section 5.
6.    Adjustments Based on Certain Changes in the Common Stock. In the event of
any stock split, reverse stock split, stock dividend, recapitalization or
similar change affecting the Common Stock, the Award shall be equitably adjusted
in accordance with Section 3.04 of the Plan.
7.    Nontransferability. At all times before each applicable Vesting Date, the
Stock Units, to the extent not fully Vested, may not be sold, transferred,
pledged, assigned or otherwise alienated, except by beneficiary designation, by
will or by the laws of descent and distribution upon your death. As soon as
practicable after a Vesting Date (or such other date as Stock Units become
payable in accordance with Section 2), if Stock Units that Vested on such
Vesting Date are to be paid in the form of shares of NCR Common Stock, NCR will
instruct its transfer agent and/or its TPA to record on your account the number
of such shares underlying the number of such Stock Units, and such shares will
be freely transferable.
8.    Dividends. Any cash dividends declared before each applicable Vesting Date
on the shares underlying unvested Stock Units shall not be paid currently, but
shall be converted into additional unvested Stock Units, and any cash dividends
declared after a Vesting Date but before the applicable Settlement Date on the
shares underlying Vested Stock Units shall not be paid currently, but shall be
converted into additional Vested Stock Units and settled pursuant to Section 3
at the same time as the underlying Vested Stock Units. Any Stock Units resulting
from such conversion (the “Dividend Units”) will be considered Stock Units for
purposes of this Agreement and will be subject to all of the terms, conditions
and restrictions set forth herein that apply to the underlying Stock Units that
generated the Dividend Units. As of each date that NCR would otherwise pay the
declared dividend on the shares underlying the Stock Units (the “Dividend
Payment Date”) in the absence of the reinvestment requirements of this Section,
the number of Dividend Units will be determined by dividing the amount of
dividends otherwise attributable to the Stock Units but not paid on the Dividend
Payment Date by the Fair Market Value of NCR’s Common Stock on the Dividend
Payment Date.
9.    Withholding. (a) Prior to any relevant tax or tax withholding event (as
applicable) and as a condition of your receiving the shares of Common Stock in
respect of the Stock Units, you agree to make arrangements satisfactory to NCR
and/or the Employer to satisfy all income tax, social insurance tax, payroll
tax, fringe benefits tax or other Federal, state or local tax payment or
withholding requirements or other tax related items (collectively, “Tax-Related
Items”) applicable to you as a result of or related to your participation in the
Plan. In this regard, you agree to pay to NCR, including, at NCR’s sole
discretion, through payroll withholding, a cash amount equal to any amount of
such Tax-Related Items required to be paid or withheld with

3

--------------------------------------------------------------------------------




respect to the Stock Units; provided that you will be required to pay any such
amount prior to the tax or tax withholding event (as applicable) and as a
condition of your receiving the shares of Common Stock to be issued in respect
of the Stock Units. Notwithstanding the foregoing sentence, in lieu of paying
NCR a cash amount equal to any amount of taxes required to be withheld or paid
with respect to the Tax-Related Items in respect of the Stock Units, you may, to
the extent permitted by NCR in its sole discretion, elect to satisfy any such
amount required to be withheld or paid by either (A) instructing NCR to withhold
shares of Common Stock that are issuable upon the settlement of the Stock Units
equal to the amount required to be withheld or paid or (B) instructing NCR and
any brokerage firm determined acceptable to NCR for such purpose to sell on your
behalf the whole number of Common Stock underlying the Stock Units that NCR
determines to be appropriate to generate the cash proceeds sufficient to satisfy
such Tax-Related Items; provided that, any such sale or withholding of shares
shall occur on the date that the requirement to withhold or pay taxes arises or
as soon as practicable thereafter; provided further that, to the extent that you
instruct NCR and any brokerage firm to sell shares of Common Stock on your
behalf pursuant to this Section 9, you will be responsible for, and will
indemnify and hold NCR and the Employer harmless with respect to, any and all
losses, costs, damages or other expenses ( including brokerage fees and other
similar costs related directly to any such sale of Common Stock) arising in
connection with, or related to, any such sale. You acknowledge that if, at the
time any shares of Common Stock are sold to satisfy requirements relating to
Tax-Related Items pursuant to this Section 9(a), you are an executive officer of
NCR subject to Section 16 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), any such sale of Common Stock must be pursuant to an
exemption from the requirements under Section 16(b) of the Exchange Act.
(b)    You acknowledge that, regardless of any action taken by NCR or the
Employer, the ultimate liability for all Tax-Related Items is and remains your
responsibility and may exceed the amount actually withheld by NCR or the
Employer. Depending on the withholding method, NCR may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case you will receive a refund of any over-withheld amount in cash and
will have no entitlement to the Common Stock equivalent.
10.    Noncompetition and Nonsolicitation. In exchange for the consideration you
are receiving pursuant to the terms of this Agreement, you agree that during
your employment with NCR and for a twelve month period after its termination (or
if applicable law mandates a maximum time that is shorter than twelve months,
then for a period of time equal to that shorter maximum period), regardless of
the reason for termination, you will not yourself or through others, without the
prior written consent of the Chief Executive Officer of NCR:
(a)    [I FOR EMPLOYEES GRADE 18 AND ABOVE AS OF THE DATE OF THIS AGREEMENT]
perform services, directly or indirectly in any capacity (including, without
limitation, as an employee, consultant, owner or member of a board of
directors), (i) of the type conducted, authorized, offered, or provided by you
on behalf of NCR within the two years prior to termination of your NCR
employment; (ii) in connection with products, services, systems or solutions
that are similar to or serve the same functions as those with respect to which
you worked for NCR within the last two years of your NCR employment; (iii) on
behalf of yourself or a person or entity in competition with NCR that is not one
of the named “Competing Organizations” either on the list below in this Section
10 or, as applicable, on the list currently in effect at the time of termination
of your NCR employment (available from the NCR Human

4

--------------------------------------------------------------------------------




Resources intranet website; the list as of the Grant Date is set forth below in
subparagraph (i)); and (iv) anywhere within the United States, or in any State
or territory thereof in which NCR does or did business during your NCR
employment, all of which States or territories are deemed to be separately set
forth here and the names of which are incorporated by reference;
(a)    [II FOR EMPLOYEES GRADE 17 AND BELOW AS OF THE DATE OF THIS AGREEMENT]
perform services, directly or indirectly in any capacity (including, without
limitation, as an employee, consultant, owner or member of a board of
directors), (i) of the type conducted, authorized, offered, or provided by you
on behalf of NCR within the two years prior to termination of your NCR
employment; (ii) in connection with products, services, systems or solutions
that are similar to or serve the same functions as those with respect to which
you worked for NCR within the last two years of your NCR employment; (iii) on
behalf of yourself or a person or entity in competition with NCR that is not one
of the named “Competing Organizations” either on the list below in this Section
10 or, as applicable, on the list currently in effect at the time of termination
of your NCR employment (available from the NCR Human Resources intranet website;
the list as of the Grant Date is set forth below in subparagraph (i)); and (iv)
within the territory where or for which you performed such services within the
two years preceding your termination to the extent a specific geographic
territory was assigned to you or, if no territory was assigned to you, then
within a 250-mile radius from the primary office or other location where you
worked during the last two years of your NCR employment;
(b)    perform services, directly or indirectly in any capacity (including,
without limitation, as an employee, consultant, owner or member of a board of
directors), (i) of the type conducted, authorized, offered, or provided by you
on behalf of NCR within the two years prior to termination of your NCR
employment; (ii) in connection with products, services, systems or solutions
that are similar to or serve the same functions as those with respect to which
you worked for NCR within the last two years of your NCR employment; and (iii)
on behalf of any named “Competing Organization” either on the list below in this
Section 10 or, as applicable, on the list currently in effect at the time of
termination of your NCR employment (available from the NCR Human Resources
intranet website; the list as of the Grant Date is set forth below in
subparagraph (i));
(c)    directly or indirectly recruit, hire, solicit or induce, or attempt to
recruit, hire, solicit or induce, any employee of NCR, its Subsidiaries or
Affiliates, to terminate his or her employment with NCR, its Subsidiaries or
Affiliates; or
(d)    directly or by assisting others, solicit or attempt to solicit the
business of any NCR customers or actively sought prospective customers with
which you had material contact during the last two years of your NCR employment,
for purposes of providing products or services that are competitive with those
provided by NCR and its Affiliates. “Material contact” means the contact between
you and each customer or actively sought prospective customer (i) with which you
dealt on behalf of NCR, (ii) whose dealings with NCR were coordinated or
supervised by you, (iii) about whom you obtained confidential information in the
ordinary course of business as a result of your association with NCR, or (iv)
who receives products or services authorized by NCR, the sale or provision of
which results or resulted in compensation, commissions, or earnings for you
within the two years prior to the date of the your termination.

5

--------------------------------------------------------------------------------




(e)    All references to “NCR” in this Section 10 shall be deemed to include its
Subsidiaries and Affiliates, and references to “NCR employment” shall be deemed
to include your employment, if any, by a company the stock or substantially all
the assets of which NCR has acquired. As a non-limiting example, a reference to
the “last two years of your NCR employment” may include both time as an NCR
employee and time as a Radiant Systems, Retalix Ltd, Digital Insight, or Alaric
Ltd employee.
(f)    The covenants contained within this Section 10 are a material component
of the consideration for this Agreement. If you breach any of these covenants,
NCR shall be entitled to all of its remedies at law or in equity, including but
not limited to money damages and injunctive relief. In the event of such a
breach, in addition to NCR’s other remedies, any unvested Stock Units will be
immediately forfeited and deemed canceled, and you agree to pay immediately to
NCR the Fair Market Value of any Stock Units that vested during the eighteen
(18) months prior to the date of your Termination of Employment (or if
applicable law mandates a maximum time that is shorter than eighteen (18)
months, than for a period of time equal to the shorter maximum period), without
regard to whether you continue to own the shares associated with such Stock
Units or not.
(g)    The twelve-month period set forth in this Section 10 shall be tolled and
suspended during and for the pendency of any violation of its terms, and for the
pendency of any legal proceedings to enforce any of the covenants set forth
herein, and all time that is part of or subject to such tolling and suspension
shall not be counted toward the twelve-month duration of the applicable
covenant. By way of example, if immediately following your departure from NCR
you accept employment with a competitor that is prohibited by the noncompetition
covenant contained in this Section 10, and work for such competitor for six
months before NCR obtains a judicial or arbitral order terminating or modifying
that employment, your twelve-month noncompetition period shall not commence
until after you have commenced compliance with that order.
(h)    Subsections (a) and (b) of this Section 10 do not apply to you if,
following the termination of your NCR employment, you continue to reside or work
in California.
(i)    For purposes of this Agreement, “Competing Organizations” shall be the
following as of the Grant Date including the subsidiaries and affiliates of
each. The list of Competing Organizations is updated and revised from time to
time, and such updated lists shall be deemed a part of this Agreement; updated
lists can be obtained from the NCR intranet website at:
https://intranet.ncr.com/index.php?option=com_content&view=frontpage&Itemid=8175.
Financial Services
Gilbarco Veeder-Root
Travel
ACI Worldwide
GK Software
Arinc.
Alkami
Hewlett-Packard Corporation
IER
Burroughs
Infor
Mobile Travel Technologies
Diebold
Itasca
SITA
Eastcom
Kiosk Info Sys (KIS)
Integrated Printer Solutions
FIS
LOC Software
Alliance (Australia)
Fiserv
LoyaltyLab
Alpha Paper
Glory
Magstar
App


6

--------------------------------------------------------------------------------




GRG Banking Equipment
Manhattan Associates
Cenveo
GRG International
M19 Retail
DATA Business Forms
Hitachi
Microsoft Dynamics (Retail)
Documotion
Hitachi-Omron Term Sys (Leadus)
Oracle, including Micros
MaxStick
Hyosung
PAR Technology
McDermott
Jack Henry
Pinnacle Corporation
PMI
KAL (Korala Associates)
POSitech
Reder & Schlinmann
LG N-Sys
Red Book Connect
RiteMade
Malauzai
Retail Pro International
RR Donnelly
Nautilus Hyosung
Retaligent
Schades-Heipa
OKI
Revel
WS Packaging
Phoenix Interactive
RTC Quaterion Group
Telecom & Technology
Q2
ShopKeep
Dimension Data
Vsoft
Spartan
Getronics
Wescom Resources Group
SPSS
Logicalis
Wincor Nixdorf
Toshiba TEC
Nscglobal
Retail & Hospitality
Tradestone Software
TeleSource
Aldata
Unica
Unisys
CompuCom
Useablenet
NCR Services
ECRS
Verifone
Tolt Solutions including Kyrus
Epicor
Vista
CompuCom
Escalate
Wand
Computer Sciences Corporation
Fujitsu
Wincor Nixdorf
Hewlett-Packard Corporation
FuturePOS
 
 



11.    Dispute Resolution. By accepting this Award, you agree that, where
permitted by local law, any controversy or claim arising out of or related to
this Agreement or your employment with NCR, its Subsidiaries or Affiliates shall
be resolved by binding arbitration; the obligation to arbitrate shall also
extend to and encompass any claims that you may have or assert against any NCR
employees, officers, directors or agents. The arbitration shall be pursuant to
the then current rules of the American Arbitration Association and shall be held
in New York City for employees residing or having a primary NCR business
location in the United States; for employees residing or having a primary NCR
business location outside the United States, where permitted by local law the
arbitration shall be conducted in the regional headquarters city of your NCR
business organization pursuant to the rules of a reputable national or
international arbitration organization. The arbitration shall be held before a
single arbitrator who is an attorney. The arbitrator’s decision and award shall
be final and binding and may be entered in any court having jurisdiction. Issues
of arbitrability shall be determined in accordance with the U.S. federal
substantive and procedural laws relating to arbitration; in all other respects,
this Agreement shall be governed by the laws of the State of Georgia in the
United States, without regard to its conflict-of-laws principles. Each party
shall bear its own attorney fees associated with the arbitration; other costs,
and the expenses of the arbitration, shall be borne as provided by the rules of
the American Arbitration Association. If any portion of this Section 11 is held
unenforceable, it shall be severed and shall not affect the duty to arbitrate
nor any other part of this Section 11.

7

--------------------------------------------------------------------------------




Notwithstanding the preceding subparagraph, you acknowledge that if you breach
any of the covenants set forth in Section 10 or Section 15, NCR will sustain
irreparable injury and will not have an adequate remedy at law. As a result, you
agree that in the event of your breach of any of the Section 10 or Section 15
covenants, NCR may, in addition to any other remedies
available to it, bring an action in a court of competent jurisdiction for
equitable relief pending appointment of an arbitrator and completion of an
arbitration, and in such instance shall not be required to post a bond.
12.    Compensation Recovery Policy. By accepting the Stock Units, you
acknowledge and agree that to the extent that the Stock Units constitute
“Covered Incentive Compensation” subject to the terms of NCR’s Compensation
Recovery Policy, as the same may be in effect from time to time (the
“Compensation Recovery Policy”), then, notwithstanding any other provision of
this Agreement to the contrary, you may be required to forfeit or repay any or
all of the Stock Units pursuant to the terms of the Compensation Recovery
Policy. Further, you acknowledge and agree that NCR may, to the extent permitted
by law, enforce any repayment obligation pursuant to the Compensation Recovery
Policy by reducing any amounts that may be owing from time to time by NCR to
you, whether as wages, severance, vacation pay or in the form of any other
benefit or for any other reason.
13.    Beneficiaries. Subject to the terms of this Agreement, you may, to the
extent permitted by the Senior Vice President, Corporate Services and Chief
Human Resources Officer (or his or her delegate) and such procedures of the TPA
as may be in effect from time to time, designate one or more beneficiaries to
receive all or part of any shares of NCR Common Stock underlying the Stock Units
to be distributed in case of your death, and you may change or revoke such
designation at any time in accordance with such procedures. In the event of your
death, any such shares distributable hereunder that are subject to such a
designation that has not been superseded, modified or revoked in accordance with
such procedures will be distributed to such beneficiary or beneficiaries in
accordance with this Agreement. Any other shares of NCR Common Stock underlying
the Stock Units not designated by you will be distributable to your estate. If
there is any question as to the legal right of any beneficiary to receive a
distribution hereunder, the shares of NCR Common Stock underlying the Stock
Units in question may be transferred to your estate, in which event NCR will
have no further liability to anyone with respect to such shares. For information
about TPA beneficiary designation procedures, or to revoke or change a
beneficiary designation, please call Fidelity at 1-800-544-9354 (U.S. grantees)
or 1-800-544-0275 (non-U.S. grantees), or at such other number as provided by
NCR or Fidelity. If you are a non-U.S. grantee, please visit the following link
for access to the toll-free number:
https://www.fidelity.com/customer-service/phone-numbers/overview.
14.    Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other Award materials (“Data”) by and
among, as applicable the Employer, NCR, its Subsidiaries and Affiliates for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in NCR, details of all Stock Units or other

8

--------------------------------------------------------------------------------




entitlement to shares of stock awarded, cancelled, exercised, vested, unvested
or outstanding in your favor, for the exclusive purpose of implementing,
administering and managing the Plan.
    
You understand that Data will be transferred to the TPA or such other stock plan
service provider as may be selected by NCR in the future, which is assisting NCR
with the implementation, administration and management of the Plan. You
understand that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (for example, the United States)
may have different data privacy laws and protections than your country. You
understand that if you reside outside the United States you may request a list
with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative. You authorize NCR, the TPA
and any other possible recipients which may assist NCR (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing your participation in
the Plan. You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that if you reside outside the United States you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your employment status or service and career with the
Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing your consent is that NCR would not be able to grant you
Stock Units or other equity awards or administer or maintain such awards.
Therefore, you understand that refusing or withdrawing your consent may affect
your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.
15.    Protection of Confidential Information. In exchange for the consideration
you are receiving pursuant to the terms of this Agreement, you agree that during
your employment with the Company or an Employer and at all times thereafter (or
if applicable law mandates a maximum time, then for a period of time equal to
that shorter maximum period) you agree to keep strictly confidential all
confidential or trade secret information or material for so long as that
information or material remains confidential or trade secret, as applicable.
Upon termination of your employment with the Company or an Employer, you will
surrender to the Company or your Employer any and all copies, including in
electronic form, of Company and Employer confidential information and Company
and Employer intellectual property and cease to maintain any copies of such
information or intellectual property.
16.    Application to Other Compensation. Your participation in the Plan is
voluntary.  The value of this Award is an extraordinary item of income, is not
part of your normal or expected compensation for purposes of calculating any
severance, redundancy, end of service payments, bonus, long-service awards,
pension, retirement or other benefits or similar payments.  The Plan is
discretionary in nature.  This Award is a one-time benefit that does not create
any contractual or other right to receive additional awards or other benefits in
the

9

--------------------------------------------------------------------------------




future.  Future grants, if any, are at the sole grace and discretion of NCR,
including but not limited to, the timing of the grant, amount and vesting
provisions.
 
17.    No Advice Regarding Grant. NCR is not providing any tax, legal or
financial advice, nor is NCR making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of NCR Common Stock. You are hereby advised to consult with your own personal
tax, legal and financial advisors regarding your participation in the Plan
before taking any action related to the Plan.
18.    Electronic Delivery and Acceptance. NCR may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by NCR or the TPA.
19.    Severability. The provisions of this Agreement are severable. If any
provision of this Agreement is held to be unenforceable or invalid by a court or
other tribunal of competent jurisdiction, it shall be severed and shall not
affect any other part of this Agreement, which will be enforced as permitted by
law. Provided, however, that to the extent such invalid provision can be
rendered valid by modification, you agree that the court or tribunal shall so
modify such provision so as to render it valid and enforceable to the fullest
extent permitted by law.
20.    Amendment. The terms of this Award of Stock Units as evidenced by this
Agreement may be amended by the NCR Board of Directors or the Committee or any
delegate thereof, but no such amendment shall be made which would materially
impair your rights hereunder without your consent, except such an amendment made
to comply with applicable law, including Section 409A of the Code, stock
exchange rules or accounting rules.
21.    Waiver. You acknowledge that a waiver by NCR of breach of any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach of this Agreement.
22.    Provisions Applicable to Participants in Jurisdictions outside the United
States. Notwithstanding any provision of this Agreement or the Plan to the
contrary, if you are or become subject to the laws of a jurisdiction outside the
United States, your Award shall be subject to any special terms and conditions
set forth in any appendix to this Agreement for your country (the “Appendix”).
In addition, your Award shall be subject to the laws and requirements of such
jurisdiction outside the United States and the terms and conditions of this
Agreement are deemed modified to the extent NCR determines necessary or
advisable for legal or administrative reasons. Moreover if you relocate to one
of the countries included in the Appendix, the special terms and conditions for
such country will apply to you, to the extent NCR determines that the
application of such terms is necessary or advisable for legal or administrative
reasons. Finally, the Committee may take any other action, including amending
this Agreement, before or after an Award is made, that it deems necessary or
advisable to obtain approval or comply with any necessary local governmental
regulatory requirements or exemptions to the extent such amendment is
permissible under the Plan with or without your prior written consent.
23.    Conflicting Terms. In the event of a conflict between the terms and
conditions of this Agreement and the terms and conditions of the Plan, the terms
and conditions of the Plan

10

--------------------------------------------------------------------------------




shall prevail, except that with respect to the law governing this Agreement and
any claims arising under or relating to it, Section 11 of this Agreement shall
prevail.
24.    Code of Conduct Certification. Notwithstanding any other provision of
this Agreement, this Award of Stock Units and your right to receive payment of
any Stock Units that become Vested hereunder are subject to and expressly
conditioned upon your timely annual certification to NCR’s Code of Conduct, and
in the event of your failure to timely provide any such certification as may be
required prior to the date that Stock Units would otherwise be paid under this
Agreement, those Stock Units shall be forfeited; provided that no such
forfeiture shall occur unless you are provided written notice (which notice may
be provided by email) of the impending forfeiture, and you do not provide your
certification to NCR’s Code of Conduct within thirty days following such notice.
25.    No Right to Continued Employment. The Plan and this Agreement do not
constitute a contract of employment or impose on you, the Company or your
Employer any obligation to retain you as an employee, to change the status of
your employment, or to change the Company’s policies or those of its
Subsidiaries’ regarding termination of employment. Employment with the Company
and the Employer is at will. You or the Company or your Employer may terminate
the employment relationship at any time, with or without cause.
26.    Execution and Validity of Agreement. This Agreement shall be valid,
binding and effective upon the Company on the Grant Date. However, the grant
contained in this Agreement shall be forfeited by you and this Agreement shall
have no force and effect if it is not duly executed by electronic acceptance in
a form prescribed by and acceptable to the Company, by the date established by
the Company and set forth on the website of the TPA at
(www.netbenefits.fidelity.com); on which this Agreement is posted.





































































11

--------------------------------------------------------------------------------














APPENDIX A
PROVISIONS FOR NON-U.S. PARTICIPANTS
  
2015 Time Based Restricted Stock Unit Award Agreement
NCR Corporation 2013 Stock Incentive Plan




The following terms and conditions apply to Participants who reside outside the
United States or who are otherwise subject to the laws of a country other than
the United States. In general, the terms and conditions in this Appendix A
supplement the provisions of the Agreement, unless otherwise indicated herein.


1.    Nature of Grant. In accepting the grant, you acknowledge, understand and
agree that:
(a)    the Stock Units and the shares of NCR Common Stock subject to the Stock
Units are not intended to replace any pension rights or compensation;
(b)    the Stock Units and the shares of NCR Common Stock subject to the Stock
Units and the income and value of same, are not part of normal or expected
compensation for any purpose;
(c)    the future value of the underlying shares of NCR Common Stock is unknown,
indeterminable and cannot be predicted with certainty;
(d)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Stock Units resulting from your Termination of Employment (for
any reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any), and in consideration of the grant of Stock Units
to which you are otherwise not entitled, you irrevocably agree never to
institute any claim against NCR, any of its Subsidiaries or Affiliates or the
Employer, waive your ability, if any, to bring any such claim, and release NCR,
its Subsidiaries and Affiliates, and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim;
(e)    for purposes of the Stock Units, your employment or service relationship
will be considered terminated as of the date you are no longer actively
providing services to NCR or the Employer (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any) and unless otherwise expressly provided in this
Agreement or determined by NCR, your right to vest in the Stock Units under the
Plan, if any, will terminate as of such date and will not be extended by any
notice period (for example, your period of service would not include any
contractual notice period or any

12

--------------------------------------------------------------------------------




period of “garden leave” or similar period mandated under employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any); the Committee shall have the exclusive discretion to determine when you
are no longer actively providing services for purposes of your Award (including
whether you may still be considered to be providing services while on a leave of
absence);
(f)    unless otherwise provided in the Plan or by the Company in its
discretion, the Award and the benefits evidenced by this Agreement do not create
any entitlement to have the Award or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the shares of the
Company; and
(g)    neither NCR, the Employer nor any Subsidiary or Affiliate shall be liable
for any foreign exchange rate fluctuation between your local currency and the
United States Dollar that may affect the value of the Stock Units or of any
amounts due to you pursuant to the settlement of the Stock Units or the
subsequent sale of any shares of NCR Common Stock acquired upon settlement.
2.    Language. If you have received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control. You acknowledge that it is your express wish that
this Agreement, as well as all documents, notices, and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.  By accepting the Stock Units, you confirm
having read and understood the Plan and this Agreement, including all terms and
conditions included therein, which were provided in the English language.  You
accept the terms of those documents accordingly.
3.    Conditions for Issuance. Notwithstanding any other provision of the Plan
or this Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the shares of NCR Common
Stock, the Company shall not be required to deliver any shares issuable upon
settlement of the Stock Units prior to the completion of any registration or
qualification of the shares under any local, state, federal or foreign
securities or exchange control law or under rulings or regulations of the U.S.
Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable. You understand that the Company is under no obligation
to register or qualify the shares with the SEC or any state or foreign
securities commission or to seek approval or clearance from any governmental
authority for the issuance or sale of the shares. The grant of Stock Units is
not intended to be a public offering of securities in your country, and the
Company has not submitted any registration statement, prospectus or other
filings with the local securities authorities in connection with this grant, and
the grant of the Stock Units is not subject to the supervision of the local
securities authorities.
4.    Repatriation and Other Non-U.S. Compliance Requirements. As a condition of
the grant of your Stock Units, you agree to repatriate all payments attributable
to the shares of NCR Common Stock and/or cash acquired under the Plan
(including, but not

13

--------------------------------------------------------------------------------




limited to, dividends and dividend equivalents) in accordance with local foreign
exchange rules and regulations in your country of residence (and your country of
employment, if different). In addition, you also agree to take any and all
actions, and consent to any and all actions taken by the Company, its
Subsidiaries and Affiliates, as may be required to allow the Company, its
Subsidiaries and Affiliates to comply with local laws, rules and regulations in
your country of residence (and your country of employment, if different).
Finally, you agree to take any and all actions as may be required to comply with
your personal legal and tax obligations under local tax, exchange control,
insider trading and other laws, rules and regulations in your country of
residence (and your country of employment, if different) with respect to the
Stock Units and the NCR Common Stock issued with respect thereto.
5.    Insider Trading Restrictions/Market Abuse Laws. You acknowledge that,
depending on your country of residence, you may be subject to insider trading
restrictions and/or market abuse laws, which may affect your ability to acquire
or sell shares of NCR Common Stock or rights to such shares (e.g., Stock Units)
under the Plan during such times as you are considered to have “inside
information” regarding the Company (as defined by the laws in your country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable insider trading
policy of the Company. You acknowledge that it is your responsibility to comply
with any applicable restrictions, and you are advised to speak to your personal
advisor on this matter.

14

--------------------------------------------------------------------------------






APPENDIX B
COUNTRY-SPECIFIC PROVISIONS FOR NON-U.S. PARTICIPANTS
  
2015 Time Based Restricted Stock Unit Award Agreement
NCR Corporation 2013 Stock Incentive Plan




This Appendix B includes special terms and conditions applicable to you if you
reside in the countries below. These terms and conditions are in addition to or,
if so indicated, in place of, those set forth in the Agreement. Capitalized
terms used but not defined in this Appendix have the meanings assigned to them
in the Plan, or the Agreement, as applicable.
This Appendix B also includes information relating to exchange control and other
issues of which you should be aware with respect to your participation in the
Plan. The information is based on the exchange control, securities and other
laws in effect in the respective countries as of the Grant Date. Such laws are
often complex and change frequently. As a result, NCR strongly recommends that
you do not rely on the information herein as the only source of information
relating to the consequences of participation in the Plan because the
information may be out of date at the time the Stock Units are Vested or shares
of NCR Common Stock acquired under the Plan are sold.
In addition, the information is general in nature and may not apply to your
particular situation and NCR is not in a position to assure you of any
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your situation.
Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, are considered a citizen or resident of another
country for local law purposes, or transfer employment or residency to another
country after the Grant Date, the notifications contained herein may not be
applicable to you. In addition, NCR shall, in its discretion, determine to what
extent the terms and conditions contained herein shall be applicable to you.
CHINA
Settlement of Stock Units. This provision supplements Section 3 of the
Agreement:
To facilitate compliance with exchange control laws and regulations in the
People’s Republic of China (“China”), you agree to the sale of any shares of
Common Stock to be issued upon vesting and settlement of the Stock Units. The
sale will occur (i) immediately upon vesting and settlement of the Stock Units,
(ii) following your Termination of Employment, or (iii) within any other time
frame as the Company determines to be necessary to facilitate compliance with
local regulatory requirements. You further agree that the Company is authorized
to instruct its designated broker to assist with the mandatory sale of such
shares (on your behalf pursuant to this authorization) and you expressly
authorize the Company’s designated broker to complete the sale of such shares.
You agree to sign any agreements, forms and/or consents that may be reasonably
requested by NCR (or the broker) to effectuate the sale of the shares of NCR
Common Stock and shall otherwise cooperate with NCR with respect to such
matters. You acknowledge that neither NCR nor the broker is under any obligation
to arrange for the sale of the shares of NCR Common Stock at any particular
price and that broker’s fees and similar expenses may be incurred in any such
sale. In any event,

15

--------------------------------------------------------------------------------




when the shares of NCR Common Stock are sold, the proceeds of the sale of such
shares, less any Tax-Related Items and the broker’s fees, commissions or similar
expenses, will be remitted to you in accordance with applicable exchange control
laws and regulations.
Exchange Control Restrictions. You understand and agree that, if you are subject
to exchange control laws in China, you will be required to immediately
repatriate to China the proceeds from the sale of any shares of NCR Common Stock
acquired under the Plan. You further understand that such repatriation of the
proceeds may need to be effected through a special exchange control account
established by NCR or a Subsidiary or Affiliate, and you hereby consent and
agree that the proceeds from the sale of shares of NCR Common Stock acquired
under the Plan may be transferred to such account by NCR (or the broker) on your
behalf prior to being delivered to you. You also agree to sign any agreements,
forms and/or consents that may be reasonably requested by NCR (or the broker) to
effectuate such transfers.
The proceeds may be paid to you in U.S. dollars or local currency at NCR’s
discretion. If the proceeds are paid to you in U.S. dollars, you understand that
you will be required to set up a U.S. dollar bank account in China so that the
proceeds may be deposited into this account. If the proceeds are paid to you in
local currency, (i) you acknowledge that NCR is under no obligation to secure
any particular exchange conversion rate and that NCR may face delays in
converting the proceeds to local currency due to exchange control restrictions,
and (ii) you agree to bear any currency fluctuation risk between the time the
shares of NCR Common Stock are sold and the time the proceeds are converted to
local currency and distributed to you.
Finally, you agree to comply with any other requirements that may be imposed by
NCR in the future in order to facilitate compliance with exchange control
requirements in China.


ISRAEL


Trust Arrangement. You understand and agree that this Award is offered subject
to and in accordance with the terms of the Plan and its Israeli Appendix. Upon
vesting, the shares of Common Stock shall be controlled by the Company’s trustee
appointed by the Company or its Subsidiary or Affiliate in Israel (the
“Trustee”) for your benefit for at least such period of time as required by
Section 102 or any shorter period determined under the Israeli Income Tax
Ordinance (New Version), 5721-1961 as now in effect or as hereafter amended (the
“Ordinance”) (with respect to the “capital gain route”) or by the Israeli Tax
Authority (the “Lock‑Up Period”). You shall be able to request the sale of the
shares or the release of the shares from the Trustee, subject to the terms of
the Plan, this Agreement and any applicable Israeli tax law. Without derogating
from the aforementioned, if the shares are released by the Trustee during the
Lock‑Up Period, the sanctions under Section 102 of the Ordinance shall apply to
and be borne by you. The shares shall not be sold or released from the control
of the Trustee unless the Company, the Subsidiary or Affiliate and the Trustee
are satisfied that the full amount of Tax-Related Items due have been paid or
will be paid in relation thereto. Notwithstanding any provision of this
Agreement or the Plan to the contrary except the provisions in Section 2 of this
Agreement relating to a Good Reason Termination (as defined in Section 2) or
your Retirement (in each case, to the extent specifically applicable to you), in
the event of your resignation from service with NCR or the Employer due to any
reason, including worsening of employment conditions, or any other reason
relating to conditions of

16

--------------------------------------------------------------------------------




employment, all unvested Stock Units will automatically terminate and be
forfeited and no shares or cash will be issued or paid to you (as the case may
be).
 





17